Citation Nr: 0735208	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-01 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania RO, wherein the RO, in part, denied 
service connection for PTSD.  The veteran timely appealed the 
July 2004 rating action to the Board. 

On VA Form 9 (Appeal to Board of Veterans' Appeals), dated in 
January 2005, the veteran indicated that he desired hearings 
before a Veterans Law Judge sitting at the RO and Washington 
DC (Travel Board and Central Office hearings, respectively).  
In an August 2006 letter, the Board requested that the 
veteran clarify his hearing request within thirty (30) days 
from the date of the letter, or it would assume that he no 
longer desired a hearing and his appeal would proceed 
accordingly.  As the veteran did not respond to the Board's 
August 2006 letter, the Board will proceed with appellate 
consideration of his claim. 

In January 2005, the veteran provided testimony before a 
Decision Review Officer at the Pittsburgh, Pennsylvania RO.  
A copy of the hearing transcript has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends, in written statements and in hearing 
testimony, that he currently has PTSD as a result of the 
following stressors that occurred during basic training in 
Fort Dix, New Jersey and while assigned to Headquarters 
Troop, 2nd Armored Cavalry Regiment, at Grafenwohr Training 
Area, Grafenwohr, Germany during OPERATIONS YELLOW WEDGE AND 
FROSTY LION in December 1963 and January 1964, respectively:  
(1) Observed several soldiers to include, "SP/4 [J.] and 
SSG. [R.]," receive facial burns after SSG. R. opened an 
artillery simulation over a fire in February 1963.  The 
soldiers received treatment at Nuremberg Army Hospital; (2) 
Missed being crushed by a tank during OPERATION FROSTY LION; 
the incident was reported to Headquarters 2nd Armored Cavalry 
Regiment at Merrell Barracks, Nuremberg, Germany; (3) 
Suffered a "blowout fracture" of the right eye as a result 
of a "blanket party" in the shower of Merrell Barracks in 
January 1964; (4) Forced to repel towers at Soldiers' Field 
in Nuremburg, Germany; (5) Witnessed a recruit drop his 
grenade, which resulted in the recruit's and two other 
servicemen's deaths, during Advanced Infantry Training in 
February 1963; and (6) Observed injuries to many soldiers 
during inner-German city brawls between various units (see, 
PTSD Questionnaire, and private treatment report, prepared by 
A. D., M. D., dated in received and dated in April and August 
2004, respectively, and January 2005 hearing transcript.) 

While a June 2004 VA examiner concluded that the veteran did 
not have a diagnosis of PTSD, a private physician, A. D., 
M.D., who had treated the veteran at the VA Medical Center 
(VAMC) in Erie, Pennsylvania, maintained that he had PTSD 
based upon stressors noted in the preceding paragraph (see, 
VA examination and treatment reports, prepared by A. D., M. 
D., dated in June and August 2004, respectively). 

An attempt has not been made to obtain credible supporting 
evidence of the claimed stressors from the United States Army 
and Joint Services Records Research Center (JSRRC), and the 
veteran has not been advised that additional evidence is 
needed before such a request for information could be made.  
Given the above stressor statements, the veteran's verified 
service at Fort Dix, New Jersey and in Germany (see, service 
personnel records, reflecting that the veteran was stationed 
at Fort Dix, New Jersey and Germany from December 28, 1962 to 
March 22, 1963 and May 31 to June 12, 1963, respectively); 
and the diagnoses of PTSD, VA is required to request credible 
supporting evidence from the JSRRC or other agency of the 
service department and advise the veteran that he can support 
his claim with lay statements.  38 U.S.C.A. § 5103A (West 
2002); Sizemore v. Principi, 18 Vet App 264 (2004). 

The veteran testified in January 2005 that he has continued 
to received treatment for his PTSD from the VA Medical Center 
(VAMC) in Erie Pennsylvania.  While treatment records from 
the aforementioned VA facility dating from July 1997 to May 
2004 are contained in the claims files, more recent records 
are absent.  Records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Under the Veterans Claims Assistance Act, VA also has a duty 
to seek records in the custody of a Federal agency, such as 
VA, until the record are obtained, or it is reasonably 
certain that such records do not exist or further efforts to 
obtain the records would be futile.  38 U.S.C.A. § 
5103A(b)(3) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Request all treatment records of the 
veteran for PTSD from the Erie, 
Pennsylvania VAMC, dated from May 2004.  

2.  Prepare a summary of the veteran's 
claimed stressors, and forward the 
summary to; to the JSRRC and ask them to 
furnish supporting evidence of each 
claimed stressor.  If additional 
information is required, the veteran 
should be so informed.

The veteran should also be advised that 
lays statements from witnesses to the 
claimed events, can provide credible 
supporting evidence of the claimed 
stressors.

3.  If credible supporting evidence of 
any of the claimed stressors is received, 
schedule him for a VA psychiatric 
examination.  The examiner should review 
the claims file, including a copy of this 
remand in conjunction with the 
examination, and should acknowledge such 
review.  The examiner should report all 
current diagnoses and should provide the 
following opinions: (1) whether it is at 
least as likely as not (50 percent 
probability or more) that any diagnosed 
disability, including PTSD, had its onset 
in service, and (2) if PTSD is diagnosed, 
what stressors support that diagnosis.  
The examiner should provide a rationale 
for all opinions expressed.

4.  After the above development is 
completed, readjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



